Name: Council Regulation (EEC) No 2036/81 of 13 July 1981 on the financing of measures to encourage the use of flax fibres for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 12 Official Journal of the European Communities 21 . 7 . 81 COUNCIL REGULATION (EEC) No 2036/81 of 13 July 1981 on the financing of measures to encourage the use of flax fibres for the 1981/82 marketing year estimate of the measures envisaged, the amounts set out below should be adopted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2511 /80 of 30 September 1980 on measures to encourage the use of flax fibres for the 1980/81 and 1981 /82 marketing years (*), and in particular Article 2 (2) and (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Whereas Regulation (EEC) No 2511 /80 provides that Community measures to encourage the use of flax fibres should be taken for the 1980/81 and 1981 /82 marketing years ; whereas, under Article 2 (3) of this Regulation, the cost estimate of these measures for the 1981 /82 marketing year should be fixed ; whereas the portion of the aid for fibre flax which is to be used to finance part of the cost of these measures for the 1981 /82 marketing year may, if necessary, be increased in relation to the amount fixed for the preceding year ; whereas in order to take into account the increase in the amount of aid for flax and the cost 1 . For the 1981 /82 marketing year the following portions of the aid for fibre flax fixed by Regulation (EEC) No 2035/81 (3 ) shall be set aside for financing the measures referred to in Article 1 of Regulation (EEC) No 2511 /80 :  for Greece : 2-97 ECU per hectare,  for the other Member States : 14-82 ECU per hectare . 2 . The estimated cost of the measures referred to in Article 1 of Regulation (EEC) No 2511 /80 amounts to 1 200 000 ECU for the 1981 /82 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No L 256, 1 . 10 . 1980 , p . 61 . (2 ) OJ No C 75, 3 . 4. 1981 , p . 27 . (3 ) See page 1 1 of this Official Journal .